DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-11 and 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,964,336. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 3 of the patent.
	Claim 2 is anticipated by claim 2 of the patent.
	Claim 3 is anticipated by claim 1 of the patent.
	Claim 4 is anticipated by claim 8 of the patent.
	Claim 5 is anticipated by claim 9 of the patent.
	Claim 6 is anticipated by claim 10 of the patent.
	Claim 7 is anticipated by claim 4 of the patent.
	Claim 8 is anticipated by claim 5 of the patent.
	Claim 9 is anticipated by claim 6 of the patent.
	Claim 10 is anticipated by claim 7 of the patent.
	Claim 11 is anticipated by claim 11 of the patent.

	Claim 21 is anticipated by claim 3 of the patent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al, U.S. Patent Application Publication No. 2011/0313555 (hereinafter Shoham) in view of Witt et al, U.S. Patent Application Publication No. 2014/0055263 (hereinafter Witt).
	Regarding claim 1, Shoham discloses a system comprising: 
	a microphone configured to capture a raw sound profile of a child during a sleep period (see paragraph 0086); and
	a processor coupled to the microphone and configured to:
		extract informative features from the raw sound profile (see paragraph 0085);
		associate the information features with events (see paragraph 0042);
		determine a temporal relationship among the events (see paragraph 0091),
	determine an informative pattern from the temporal relation ship (see paragraph 0090), and
	perform a remedial action based on the informative pattern (see paragraph 0095).

Further regarding claim 1, Shoham does not explicitly teach that
the informative features comprise at least one of a voice of a caretaker, babbling or stimming. All the same, Witt discloses this feature (see paragraph 0028). Therefore, it would have been obvious to one of ordinary skill in the art to modify Shoham wherein the informative features comprise at least one of a voice of a caretaker, babbling or stimming as taught by Witt. This modification would have improved the system’s efficiency by optimizing caregiver response as suggested by Witt.

Regarding claim 2, see paragraph 0091 of Shoham.
Regarding claim 3, see paragraph 0090 of Shoham.
Regarding claim 4, see paragraph 0091 of Shoham.

Regarding claim 8, Shoham as modified by Witt discloses the 
claimed feature.

Regarding claim 9, see paragraph 0043 of Shoham.

	Regarding claim 11, see paragraph 0095 of Shoham.
	

5.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham combined with Witt in further view of Aarts, U.S. Patent Application Publication No. 2011/0087079 (hereinafter Aarts).
	Regarding claim 10, the combination of Shoham and Witt does not explicitly teach that the microphone comprises a specialized transducer configured to monitor at least one a heartbeat or breathing, and wherein the informative features further comprise at least one of the heartbeat or the breathing. All the same, Aarts discloses this feature (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Shoham and Witt wherein the microphone comprises a specialized transducer configured to monitor at least one of a heartbeat or breathing, and wherein the informative features further comprise at least one of the heartbeat or the breathing as taught by Aarts. This modification would have improved the system’s flexibility by allowing for patient monitoring as suggested by Aarts. 

	Regarding 21, the combination of Shoham and Witt does not explicitly teach that the informative features further comprise at least one of burping, flatulence, evidence of an illness, humming or singing. All the same, Aarts discloses this feature (see paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Shoham and Witt with the informative features of Aarts. This modification would have improved the system’s flexibility by allowing for patient monitoring as suggested by Aarts. 

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham combined with Witt in further view of Nongpiur et al, U.S. Patent Application Publication No. 2016/0379456 (hereinafter Nongpiur).
	Regarding claim 7, the combination of Shoham and Witt does not explicitly teach that the disturbance is at least one of a traffic, a car alarm, or an animal sound. All the same, Nongpiur discloses that the disturbance is at least one of a traffic, a car alarm, or an animal sound (see paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Shoham and Witt wherein the disturbance is at least one of a traffic, a car alarm, or an animal as taught by Nongpiur. This modification would have improved the system’s convenience by allowing for the classification of typical sounds heard in homes as suggested by Nongpiur. 

Allowable Subject Matter
7.	Claims 12-18 and 20 are allowed while claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Response to Arguments
8.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection. 

Conclusion 
9.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 17, 2022
/OLISA ANWAH/Primary Examiner, Art Unit 2652